

Exhibit 10.1
 
 
EMPLOYMENT AGREEMENT


GLOBAL AXCESS CORP, a Nevada corporation with its principal office in
Jacksonville, Florida (the “Corporation”) and George McQuain, an individual
residing in Jacksonville, Florida, (the “Employee”) have, as of this 1st day of
July, 2008, in consideration of the mutual promises and covenants of the
parties, together with other valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, Corporation and Employee have
agreed as follows:
AGREEMENT


In consideration of the mutual promises and covenants of the parties, together
with other valuable consideration, the receipt and legal sufficiency of which
are hereby acknowledged, Corporation and Employee have agreed as follows:


1.    Employment. Corporation hereby employs Employee as President and Chief
Executive Officer of the Corporation and Employee hereby accepts employment by
the Corporation upon the terms and conditions of this Agreement. The parties
acknowledge and agree that this Agreement materially enhances the terms and
conditions of Employee’s existing employment relationship with Employer, and
that no breach or interruption in the employment or service by Employee shall be
deemed to have occurred as a result of the Corporation and Employee entering
into this Agreement.


2.    Duties. Employee shall serve as Chief Executive Officer. Employee shall
perform such duties as may be reasonably required by the Board of Directors, the
Chairman of Corporation, or their designee from time to time. Changes in or
additions to Employee’s duties or title(s) under this Agreement are not to be
accompanied by additional compensation unless expressly agreed to by
Corporation. During the term of this Agreement, Employee agrees to serve
Corporation faithfully and to devote substantially all of Employee’s business
time, attention and energies to the business of Corporation and to the proper
and timely discharge of Employee’s duties. Employee represents and warrants that
Employee is not subject to any agreement or contract with any person or entity
that will in any manner prevent Employee from performing any of Employee’s
duties under this Agreement. Employee further represents and warrants that
Employee has not used or disclosed and will not use or disclose in the scope of
Employee’s employment any confidential, proprietary and/or trade secret
materials, documents or information that Employee obtained from a former
employer or one to whom Employee may owe any obligation of confidentiality or
nondisclosure.


3.    Remuneration and Fringe Benefits.
 
3.1  As full and complete remuneration for all personal services rendered as an
employee pursuant to Paragraph 2 hereof, for so long as Employee is employed
hereunder by Corporation, Employee shall receive the following:


3.1.1 Initial compensation as set forth on Schedule 1 attached hereto. Such
compensation may be adjusted from time to time by Corporation following notice
to Employee.
 
 
 

--------------------------------------------------------------------------------

 


3.1.2 Such applicable fringe benefits as may be provided by Corporation from
time to time; provided Employee is otherwise eligible and desires to
participate; and provided further, that Corporation shall not be obligated
hereby to implement any benefits not presently in existence or to continue to
maintain any benefits presently in existence or to provide special benefits to
Employee.


3.1.3 Vacation each year with pay in accordance with Corporation policy.


3.1.4 Reimbursement for all ordinary, necessary and reasonable business
expenses, including without limitation travel expenses, incurred by Employee in
accordance with Corporation policy in effect from time to time and in connection
with the performance of Employee’s duties pursuant to Paragraph 2 hereof.
Reimbursement of such expenses shall be made after Employee presents appropriate
written vouchers, bills, reports or other substantiation for such expenses in
form acceptable to the Internal Revenue Service and in compliance with
Corporation’s policy.


4.    Term and Termination.


4.1  The initial term of this Agreement and Employee’s employment hereunder
shall be for a period of one (1) year, and shall commence effective July 1, 2008
and shall expire at midnight on July 1, 2009. Absent a termination or notice of
termination as provided herein, beginning on the first anniversary of this
Agreement and at the end of each succeeding calendar year, the term shall
automatically extend for an additional one (1) year on the same terms and
conditions contained herein.


4.2  Notwithstanding the provisions of paragraph 4.1, this Agreement and
Employee’s employment hereunder may be terminated as follows:


4.2.1  By the Corporation at any time, without notice and with immediate effect,
for Cause. “Cause” means:


(i)  Willful failure of Employee to substantially comply with reasonable written
directives of Corporation’s Board of Directors or its designee.


(ii)  Any of the following actions by Employee, if in the judgment of
Corporation’s Board of Directors or its designee such actions are materially
injurious to Corporation:


(a)  actions involving moral turpitude; or


(b)  illegal use of controlled substances.


4.2.2  By the Board of Directors of the Corporation, upon notice to the Employee
of termination without Cause.


4.2.3   By the Employee for any reason.


 
2

--------------------------------------------------------------------------------

 
 
4.3  In the event of a termination of Employee’s employment hereunder without
Cause by the Corporation, and provided Employee complies with the Restrictive
Covenants and signs a Release Agreement provided at the time by the Corporation,
Employee shall be entitled to receive the Employee’s base salary payable in
installments in accordance with the Corporation’s usual payroll practices over
the following time period: (i) if the termination occurs during the initial
term, for the remaining portion of such initial term, or for one (1) year after
the date of termination of Employee’s employment, whichever is longer, or (ii)
for any termination occurring after the initial term, for one (1) year after the
date of termination of Employee’s employment. Corporation will also pay
Employee’s health, life, dental, short term disability, and long term disability
insurance premiums during the same time period. Corporation will also pay
Employee for his accrued but unused paid time off and any bonuses earned by the
date of Employee’s termination.


4.4  The provisions of Subparagraph 4.3 and Paragraph 5 of this Agreement shall
survive termination or expiration of this Agreement or employment hereunder for
any reason. Except as provided in Paragraph 4.3, termination of employment shall
constitute termination of Corporation’s obligations under Paragraph 3 hereof,
effective immediately upon termination of employment.


5.    Restrictive Covenants. For purposes of this Agreement, “Restrictive
Covenants” mean the provisions of this Paragraph 5. It is stipulated and agreed
that Corporation is engaged in the business of providing ATM services (such
business, together with any other lines of business in which the Corporation
becomes engaged during the term of this Agreement, being referred to herein as
the “Business”). It is further stipulated and agreed that as a result of
Employee’s employment by the Corporation, Employee will have access to valuable,
highly confidential, privileged, and proprietary information relating to
Corporation’s Business, including, without limitation, existing and future
equipment information, customer lists, identities of distributors and
distributorships, sales methods and techniques, costs and costing methods,
pricing techniques and strategies, sales agreements with customers, profits and
product line profitability information, unpublished present and future marketing
strategies and promotional programs, and other information regarded by
Corporation as proprietary and confidential (the “Confidential Information”). It
is further acknowledged that unauthorized use or disclosure by Employee of
Confidential Information would seriously damage Corporation in its Business.


In consideration of the provisions of this Paragraph 5, the term of employment
granted to Employee in Paragraph 4 of this Agreement and the payments and
benefits referred to in Paragraphs 3 and 4.3 hereof, which Employee acknowledges
are legally sufficient to support enforceability by the Corporation of the
Restrictive Covenants against Employee, Employee agrees as follows:


5.1  During the term of this Agreement and after its termination or expiration
for any reason, Employee will not, without Corporation’s prior written consent,
use, divulge, disclose, furnish, or make accessible to any third person,
company, or other entity any aspect of Confidential Information (other than as
required in the ordinary discharge of Employee’s duties hereunder).


 
3

--------------------------------------------------------------------------------

 
 
5.2  During the term of this Agreement and for a period of one year and six
months after the date of the expiration or termination of this Agreement for any
reason (the “Restrictive Period”), Employee shall not directly or indirectly:


(i)  employ, or solicit the employment of, any person who at any time during the
twelve (12) calendar months immediately preceding the termination or expiration
of this Agreement was employed by Corporation;


(ii)  provide or solicit the provision of products or services, similar to those
provided by Corporation, to any person or entity who purchased or leased
products or services from Corporation at any time during the twelve (12)
calendar months immediately preceding the termination or expiration of this
Agreement for any reason and for or with whom Employee had contact,
responsibility or access to Confidential Information related to such person or
entity; provided, however, the restrictions of this subsection (ii) shall be
limited in scope to the “Territory” (as defined below) and to any office, store
or other place of business in which, or in connection with which, Employee has
had business contact with such persons or entities during the twelve (12)
calendar months immediately preceding the termination or expiration of this
Agreement for any reason;


(iii)  interfere or attempt to interfere with the terms or other aspects of the
relationship between Corporation and any person or entity from whom Corporation
has purchased equipment, supplies or inventory at any time during the twelve
(12) calendar months immediately preceding the termination or expiration of this
Agreement and for or with whom Employee had contact, responsibility or access to
Confidential Information related to such person or entity;


(iv)  compete with the Corporation, its successors and assigns by engaging,
directly or indirectly, in the Business as conducted or in a business
substantially similar to the Business within the “Territory,” as hereinafter
defined; or


(v)  provide information to, solicit or sell for, organize or own any interest
in (either directly or through any parent, affiliate, or subsidiary corporation,
partnership, or other entity), or become employed or engaged by, or act as agent
for any person, corporation, or other entity that is directly or indirectly
engaged in a business in the “Territory”, as hereinafter defined, which is
substantially similar to the Business as conducted by or competitive with
Corporation’s Business; provided, however, that nothing herein shall preclude
the Employee from holding not more than one percent (1%) of the outstanding
shares of any publicly held company which may be so engaged in a trade or
business identical or similar to the Business of the Corporation.


As used herein, the “Territory” means any state that Corporation did business
within the last twelve (12) months of Employee’s employment and Employee had
business contact with such persons or entities during the twelve (12) calendar
months immediately preceding the termination or expiration of this Agreement for
any reason.


 
4

--------------------------------------------------------------------------------

 
 
5.3  In the event of a breach or threatened breach by Employee of any of the
Restrictive Covenants contained in this Paragraph 5, Corporation, in addition to
and not in derogation of any other remedies it may have, shall be entitled to
any or all of the following remedies:


5.3.1  It is stipulated that a breach by Employee of the Restrictive Covenants
would cause irreparable damage to Corporation; Corporation, in addition to any
other rights or remedies which Corporation may have, shall be entitled to an
injunction restraining Employee from violating or continuing any violation of
such Restrictive Covenants; such right to obtain injunctive relief may be
exercised, at the option of Corporation, concurrently with, prior to, after, or
in lieu of, the exercise of any other rights or remedies which the Corporation
may have as a result of any such breach or threatened breach;


5.3.2  Employee agrees that upon breach of any of the Restrictive Covenants,
Corporation shall be entitled to an accounting and repayment of all profits,
royalties, compensation, and/or other benefits that Employee directly or
indirectly has realized or may realize as a result of, or in connection with,
any such breach.


5.3.3  Employee agrees that the Restrictive Period shall not include any period
of time in which Employee is in violation of the Restrictive Covenants.


6.    Change of Control. If there is a change of control (defined as a change in
the ownership of the Corporation and Employee is not kept at the same salary and
not permitted to retain the same job responsibilities he had in Jacksonville,
Florida prior to the change in ownership), then Employee may resign his position
and provided Employee complies with the Restrictive Covenants and signs a
Release Agreement provided at the time by the Corporation, Employee shall be
entitled to receive the Employee’s base salary payable in installments in
accordance with the Corporation’s usual payroll practices over the following
time period: (i) if the termination occurs during the initial term, for the
remaining portion of such initial term, or for one (1) year after the date of
termination of Employee’s employment, whichever is longer, or (ii) for any
termination occurring after the initial term, for one (1) year after the date of
termination of Employee’s employment. Corporation will also pay Employee’s
health, life, dental, short term disability, and long term disability insurance
premiums during the same time period. Corporation will also pay Employee for his
accrued but unused paid time off and any bonuses earned by the date of
Employee’s termination



 
(a)
“Change of Control” shall mean a transaction consisting of a sale of all or
substantially all of the Company’s assets, or a merger, consolidation or other
capital reorganization of the Company with or into another entity; provided
however that a merger, consolidation or other capital reorganization in which
the holders of the capital stock of the Company outstanding immediately prior to
such transaction continue to hold (either by the voting securities remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 20% of the total voting power represented by the voting
securities of the Company, or such surviving entity, outstanding immediately
after such transaction shall not constitute a Change in Control.



 
5

--------------------------------------------------------------------------------

 
 
7.    Surrender of Books and Records. Employee acknowledges that all files,
records, lists, designs, specifications, formulas, books, products, and other
materials owned and used by Corporation in connection with the conduct of its
Business shall at all times remain the property of Corporation, and that upon
termination or expiration of this Agreement or employment hereunder for any
reason or upon demand by Corporation, Employee will surrender to Corporation all
such materials.


8.    Waiver of Breach. The waiver by either party of any breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach.


9.    Severability. The provisions of this Agreement, particularly Paragraph 5,
are hereby deemed by the parties to be severable, and the invalidity or
unenforceability of any one or more of the provisions of this Agreement shall
not affect the validity or enforceability of the other provisions hereof.


10.    Acknowledgment of Reasonableness. Employee has carefully read and
considered the provisions of this Agreement and expressly agrees that the
provisions hereof, including without limitation the Restrictive Covenants, are
fair and reasonable and reasonably required for Corporation’s protection of its
legitimate business interests, including, without limitation, the confidential
and proprietary information and trade secrets of the Corporation, the
substantial relationships between the Corporation and its customers, officers,
directors, employees, independent contractors, agents and other personnel, and
the goodwill of the Corporation. In the event that any provision of Paragraph 5
relating to the Restrictive Period, the Territory and/or the scope of activity
restricted shall be declared by a court of competent jurisdiction to exceed the
maximum time period, geographical area and/or scope of activity restricted that
such court deems reasonable and enforceable under applicable law, the time
period, area of restriction and/or scope of activity restricted that is held
reasonable and enforceable by the court shall thereafter be the Restrictive
Period, Territory and/or scope of activity restricted under this Agreement.


11.    Addresses for Notices. Any notice contemplated, required, or permitted
under this Agreement shall be sufficient if in writing and shall be deemed given
when delivered personally or mailed by registered or certified mail, return
receipt requested, to the addresses listed below:


(a) To Corporation:  
Attn: Global Axcess Board of Directors
Global Axcess Corp
7800 Belfort Parkway, Suite 165
Jacksonville, FL 32256
 
 
6

--------------------------------------------------------------------------------

 
 
(b) To Employee:            
George McQuain
Global Axcess Corp
7800 Belfort Parkway, Suite 165
Jacksonville, FL 32256
 
or such subsequent address(es) as the respective parties may hereafter by
written notice designate.


12.    Governing Law, Forum. This Agreement shall in all respects be governed by
and construed according to the laws of Florida. Any suit or other proceeding
arising out of or relating to this Agreement shall be instituted and maintained
in the state or federal courts sitting in Duval County, Florida, absent written
consent of the Corporation to the contrary. Employee expressly waives any
objections to such jurisdiction and venue and irrevocably consents and submits
to the personal and subject matter jurisdiction of such courts in any such
action or proceeding.


13.    Compliance with Code Section 409A. Notwithstanding the above and
anything in this Agreement to the contrary, (i) if at the time of Employee’s
termination of employment with the Corporation Employee is a “specified
employee” as defined in Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and the deferral of the commencement of any payments or
benefits otherwise payable hereunder as a result of such termination of
employment is necessary in order to prevent any accelerated or additional tax
under Section 409A of the Code, then the Corporation will defer the commencement
of the payment of any such payments or benefits hereunder (without any reduction
in such payments or benefits ultimately paid or provided to Employee) until the
date that is six (6) months following Employee’s termination of employment with
the Corporation (or the earliest date as is permitted under Section 409A of the
Code) and (ii) if any other payments of money or other benefits due to Employee
hereunder could cause the application of an accelerated or additional tax under
Section 409A of the Code, such payments or other benefits shall be deferred if
deferral will make such payment or other benefits compliant under Section 409A
of the Code, or otherwise such payment or other benefits shall be restructured,
to the extent possible, in a manner, determined by the Board, that does not
cause such an accelerated or additional tax.


14.    Successors, Heirs and Assigns. The rights and obligations of Employee
under this Agreement shall inure to the benefit of Corporation, its successors
and assigns, and shall be binding upon Employee and his respective successors,
heirs and permitted assigns. Corporation shall have the right to assign,
transfer, or convey this Agreement to its affiliated companies, successor
entities, or assignees or transferees of substantially all of Corporation’s
business activities. This Agreement, being personal in nature to Employee, may
not be assigned by Employee without Corporation’s prior written consent.


15.    Entire Agreement; Amendment. Except as otherwise provided in this
Paragraph, this Agreement contains the entire agreement of the parties hereto,
and may not be changed or amended orally, but only by an agreement in writing
expressly purporting to amend this Agreement signed by both parties hereto;
provided, however, to the extent the Restrictive Covenants shall be determined
to be unenforceable for any reason, then such Restrictive Covenants shall be
deemed to be in addition to, and not in lieu of, any similar obligations or
restrictions to which Employee may be subject under the terms of any prior
agreement with Employer.


 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal,
as is their intention, as of the day and year first above written.




GLOBAL AXCESS CORP


By: Michael J. Loiacono
Title: Chief Financial Officer




/s/ Michael J. Loiacono 
Signature




/s/ George McQuain  
George McQuain’s Signature
 
 
8

--------------------------------------------------------------------------------

 


Schedule 1


COMPENSATION
Salary & Benefits
 



1.  
Employee shall receive a base salary at the rate of $250,000 per year, payable
in accordance with Corporation’s regular payroll practices as such practices may
exist from time to time.




2.  
Employee shall be eligible to participate in the Corporation’s benefits as
outlined in section 3 and section 4.3 of this Agreement under the terms and
conditions of this Agreement.

 
 
9

--------------------------------------------------------------------------------

 